20-50805-rbk Doc#38 Filed 05/21/20 Entered 05/21/20 16:14:53 Main Document Pg 1 of 1




  The relief described hereinbelow is SO ORDERED.

  Signed May 21, 2020.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  IN RE:                                        §
                                                §
  KRISJENN RANCH, LLC, KRISJENN                 §
  RANCH, LLC-SERIES UVALDE RANCH,               §
  KRISJENN RANCH, LLC-SERIES                    §
  PIPELINE ROW,                                 §           CASE NO. 20-50805-RBK
                                                §
                                                §
                         DEBTORS                §           CHAPTER 11

                              ORDER DISMISSING MOTION AS MOOT

           On this day came on to be considered the Motion to Sever or Dismiss filed by DMA

  Properties, Inc. and Longbranch Energy, LP (ECF No. 18), and it appears to the Court that the

  Motion should be dismissed as moot.

           It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion is

  hereby DISMISSED AS MOOT.

                                               ###
